Title: To George Washington from John St. Clair, 24 May 1758
From: St. Clair, John
To: Washington, George



[Winchester, 24 May 1758]

Orders for Colo. Washington Comg the Troops of the Collony & Dominion of Virginia.
I am directed by the Commander in Chief of the Forces in the Southern district of North America to acquaint you that it is his orders that you call the whole Regt that is under your Command to Winchester excepting the Two Companys on the So. Branch of Pattomack & if the Militia should come up to releive those they are Likewise to Join at Winchester.
You are to hold your Regt & the 2d Regt ready to March at the first notice, either the whole or any part of them & prepare

every thing for taking the Field[.] You will take care that your Commissarys have always in readiness for your March 8 Days Provisions until you can reach the Kings Magazines from the Time you come to them the Virginia Forces will be victualld as his Majestys Regular Troops.
You are to give 40 Men to Capt. Stewart for a Troop of Light Horse from the 1st Virginia Regt those Men to be replacd from the 2d Regt & the 40 Men given to Capt. Stewart to be carried on the Rolls & Returns of the 2d Regt & paid by them as a part of the Troops furnished by the Collony of Virginia.
You are to compleat the 1st Regt and are to receive directions from Mr Prest Blair in what manner he would have it done. I have sent to Philadelphia for Tents for the 2 Regts which shall be deliverd you upon Mr Prest Blairs engaging to pay what they Cost.
It will be expected that these Genl Forbes’s orders will be complyd with so that the whole may be in readiness to move in Fifteen days from the date hereof. Given under my Hand at Winchester this Twenty fourth day of May 1758.

John St clair.

